SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 24, 2013 OptimizeRx Corporation (Exact name of registrant as specified in its charter) Nevada 000-53605 26-1265381 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 400 Water Street, Suite 200, Rochester, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:248-651-6568 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. The Company will be hosting a conference call at 12:00 PM EST on Wednesday, September 25, 2013 to discuss the departure of Mr. Stastney from the Company.The conference call number is (866) 593-0056 and the conference identification number is 71207950. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OptimizeRx Corporation /s/ David Lester David Lester Chief Operating Officer Date: September 24, 2013
